Case 13-48115        Doc 47     Filed 04/04/19     Entered 04/04/19 15:15:04          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-48115
         Lisa J Morris

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/17/2013.

         2) The plan was confirmed on 05/09/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 01/02/2019.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 64.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $49,411.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-48115        Doc 47      Filed 04/04/19    Entered 04/04/19 15:15:04                 Desc         Page 2
                                                  of 4



 Receipts:

         Total paid by or on behalf of the debtor             $71,309.43
         Less amount refunded to debtor                        $1,034.43

 NET RECEIPTS:                                                                                   $70,275.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $4,000.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                      $3,318.28
     Other                                                                  $333.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $7,651.28

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal       Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 AMERICASH LOANS LLC             Unsecured      1,000.00         767.10           767.10          83.32        0.00
 ARCHERFIELD FUNDING             Unsecured      1,400.00       1,929.72         1,929.72        209.59         0.00
 CERASTES LLC                    Unsecured            NA         505.00           505.00          54.85        0.00
 CITY OF CHICAGO DEPT OF FINANCE Unsecured         322.00        344.00           344.00          37.36        0.00
 COMED LEGAL REVENUE RECOVERY Unsecured            158.00        589.62           589.62          64.04        0.00
 DIRECTV                         Unsecured         355.00        354.56           354.56          38.51        0.00
 ILLINOIS BELL TELEPHONE COMPAN Unsecured          198.00        353.29           353.29          38.37        0.00
 INTERNAL REVENUE SERVICE        Secured       26,651.48     26,651.48        26,651.48      26,651.48    2,537.78
 MITSUBISHI MOTOR CREDIT OF AME Secured        28,460.26     28,460.26        28,460.26      28,460.26    2,015.18
 OLIPHANT FINANCIAL LLC          Unsecured            NA         690.40           690.40          74.98        0.00
 PEOPLES GAS LIGHT & COKE CO     Unsecured         316.00        325.00           325.00          35.30        0.00
 PREMIER BANKCARD/CHARTER        Unsecured         486.00        486.05           486.05          52.79        0.00
 PRONGER SMITH MEDICAL ASSOCS Unsecured            544.00        544.35           544.35          59.12        0.00
 ENHANCED RECOVERY CO            Unsecured         196.00           NA               NA            0.00        0.00
 FIRST CASH ADVANCE              Unsecured         600.00           NA               NA            0.00        0.00
 CHOICE RECOVERY                 Unsecured         216.00           NA               NA            0.00        0.00
 COLLECT SYS                     Unsecured         250.00           NA               NA            0.00        0.00
 COLLECT SYS                     Unsecured         250.00           NA               NA            0.00        0.00
 CREDIT MANAGEMENT LP            Unsecured      1,144.00            NA               NA            0.00        0.00
 AMERICOLLECT INC                Unsecured         325.00           NA               NA            0.00        0.00
 BANK OF AMERICA                 Unsecured         500.00           NA               NA            0.00        0.00
 I C SYSTEM INC                  Unsecured         155.00           NA               NA            0.00        0.00
 ILLINOIS COLLECTION             Unsecured         252.00           NA               NA            0.00        0.00
 MARQUETTE BANK                  Unsecured         300.00           NA               NA            0.00        0.00
 MERCHANTS CREDIT GUIDE          Unsecured         497.00           NA               NA            0.00        0.00
 PAYDAY LOAN STORE               Unsecured         600.00           NA               NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-48115      Doc 47     Filed 04/04/19    Entered 04/04/19 15:15:04                Desc       Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                   Claim         Claim         Claim        Principal       Int.
 Name                            Class    Scheduled      Asserted      Allowed         Paid          Paid
 PIONEER                      Unsecured         393.00           NA           NA             0.00        0.00
 RONALD WOODS                 Unsecured      5,600.00            NA           NA             0.00        0.00
 SEVEN ONE SIX SVCS           Unsecured         754.00           NA           NA             0.00        0.00
 AMERISTAR CASINO             Unsecured         200.00           NA           NA             0.00        0.00
 ARBOR CTR FOR EYECARE        Unsecured          60.00           NA           NA             0.00        0.00
 BLUE CHIP CASINO             Unsecured         200.00           NA           NA             0.00        0.00
 FOUR WINDS CASINO            Unsecured         400.00           NA           NA             0.00        0.00
 HORSESHOE CASINO             Unsecured         100.00           NA           NA             0.00        0.00
 PPIL                         Unsecured          79.00           NA           NA             0.00        0.00
 QVC STUDIO PARK              Unsecured         115.10           NA           NA             0.00        0.00
 SKO BRENNER AMERICAN         Unsecured         129.96           NA           NA             0.00        0.00
 TRIDENT ASSET MGMT           Unsecured         390.00           NA           NA             0.00        0.00
 TRIDENT ASST                 Unsecured         125.00           NA           NA             0.00        0.00
 TRIDENT ASST                 Unsecured         125.00           NA           NA             0.00        0.00
 TRIDENT ASST                 Unsecured         125.00           NA           NA             0.00        0.00
 SIR FINANCE                  Unsecured      1,200.00       3,001.00     3,001.00         325.94         0.00
 US DEPARTMENT OF EDUCATION   Unsecured     17,113.00     17,354.17     17,354.17       1,884.85         0.00


 Summary of Disbursements to Creditors:
                                                           Claim           Principal                Interest
                                                         Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                   $0.00              $0.00                  $0.00
       Mortgage Arrearage                                 $0.00              $0.00                  $0.00
       Debt Secured by Vehicle                       $28,460.26         $28,460.26              $2,015.18
       All Other Secured                             $26,651.48         $26,651.48              $2,537.78
 TOTAL SECURED:                                      $55,111.74         $55,111.74              $4,552.96

 Priority Unsecured Payments:
        Domestic Support Arrearage                         $0.00                 $0.00               $0.00
        Domestic Support Ongoing                           $0.00                 $0.00               $0.00
        All Other Priority                                 $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                           $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                         $27,244.26           $2,959.02                  $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-48115        Doc 47      Filed 04/04/19     Entered 04/04/19 15:15:04            Desc      Page 4
                                                   of 4



 Disbursements:

         Expenses of Administration                             $7,651.28
         Disbursements to Creditors                            $62,623.72

 TOTAL DISBURSEMENTS :                                                                     $70,275.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/04/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
